DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4, 7-11, and 14-16, and 20-23 are pending in this application.Claims 1, 8, 15, and 21 are currently amended in this application.Claims 2-4, 7, 9-11, 14, 16, 20, and 22-23 are presented as original or currently amended claims.
Claims 24-25 are newly presented.
No claims are newly cancelled.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-11, and 14-18, 20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Vepsalainen (US 20100292914 A1) in view of Gong et al. (US 20160292403 A1) (hereinafter Gong) in view of Wung (KR 20090121063 A). As regards the individual claims:
Regarding claim 1, Vepsalainen teaches a:
computer-implemented method comprising: (Vepsalainen: ¶ 003; a computer-readable medium carries one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform at least the following: receiving a starting point and a destination point to assist a user in navigating; and determining a path from the starting point to the destination point using a vector function that represents cost of each area along the path, wherein the cost is based on direction from where the corresponding area is entered by the user.)
However, Vepsalainen does not explicitly teach:
receiving data from one or more sensors distributed throughout a geographic area wherein the data includes micro-climate data associated with a plurality of micro-climate regions of the geographic area
however, Gong does teach:
receiving data from one or more sensors distributed throughout a geographic area wherein the data includes micro-climate data associated with a plurality of micro-climate regions of the geographic area (Gong: ¶ 161; supervision module may utilize data collected by one or more sensors off-board the UAV) (Gong: ¶ 548; management system may be responsible for adjusting the predetermined flight course when conditions [change for reasons] including but not limited to climate [as reported by sensors]) (Gong: ¶ 195; Examples of other factors may include climate, temperature, detected light level . . . detected heat signatures, or any other factor.) (Gong: Fig. 035; [showing remote sensor  geographically distributed])

    PNG
    media_image1.png
    533
    681
    media_image1.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Vepsalainen with the teachings of Gong because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Vepsalainen and Gong’s base inventions are similar methods to calculate a free-form route considering a variety of environmental factors; however, Gong’s method has been improved by the use of a network of remote real-time sensors. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Gong’s known improvement to Vepsalainen’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. In particular, Vepsalainen simply would substitute real-time remote networked sensor data for data it currently acquires from databases and the cloud generally Further, such a combination would predictably create an expectation of advantage because it would allow a wider selection of sensor data.
Neither Vepsalainen nor Gong teach:
and wherein at least one sensor of the one or more sensors is configured to move throughout a ground of the geographic area and collect data at different locations; however, Wung does teach:
and wherein at least one sensor of the one or more sensors is configured to move throughout a ground of the geographic area and collect data at different locations (Wung: ¶¶ 023-024; the robot to which the solar cell is applied, the storage unit further stores the light quantity information for each GPS coordinates, characterized in that it further comprises an input unit for receiving the GPS coordinates and date information of the current location from the user. The light quantity information for each GPS coordinate is characterized by being a database of information on the general light quantity measured for each GPS coordinate on the basis of the year, month, and date.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Vepsalainen with the teachings of Wung because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Vepsalainen and Wung’s base methods are similar are similar methods to calculate a free-form route while considering a variety of environmental factors; however, Wung’s method has been improved by putting the sensor collecting data on a mobile device. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Wung’s known improvement to Vepsalainen using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allows collection of microclimate information over a wider area without the use of multiple sensors.
Vepsalainen further teaches:
receiving one or more user preferences related to the geographic area (Vepsalainen: ¶ 031; navigation services platform 103 receives personalization data of the user stored in a database or sent from the mobile device. The personalization data can include the user's attributes, experience, equipment, and the like)
generating one or more free-form routes from a first location to a second location based on analysis of the received data with respect to the one or more user preferences such that each of the one or more free-form routes complies with at least one preference of the one or more user preferences (Vepsalainen: ¶ 029; process, in certain embodiments, uses a heuristic function as cost in a distance transform between a starting point and a destination point. A user can begin by entering or selecting previously stored user information such as user capabilities, user skills, user experience, user resources, and other relevant user data. The user then sets preference parameters 201 regarding the type of route the user requests, degrees or difficulty of traverse requested, as well as enter the destination point in a UE 101 navigation application 111.) (Vepsalainen: ¶ 031; A Euclidean Distance Transform (EDT) is a representation of the distance between two points in a Cartesian space. The AEDT uses a function searches for an optimal route by finding the distance to the estimated path. Thus, search visit edges that are close to the estimated path are used. Search efficiency is improved in case the optimal route is close to the estimated path. Additionally, the AEDT determines an optimized route using a heuristic function h(x) as cost and setting an additional penalty depending on the distance from the approximated route or path. The heuristic function can be a distance-plus-cost algorithm that is the sum of two functions, the path-cost function and an admissible heuristic estimate of the distance to the goal. The goal can be an estimated route) (Vepsalainen: ¶ 033; Additionally, route calculations can be repeated in order to take additional requirements into account. These requirements can also be weighted based on the user's preferences. At step 223, a user can be presented with the results of the identified routes. Also, a user can be presented with the option to look at each route based on user preferences. The user can set a selected level of difficulty 225 or a requested cost in the user's preferences.) (Vepsalainen: Fig. 004; [showing free-form routing])

    PNG
    media_image2.png
    467
    682
    media_image2.png
    Greyscale

wherein each of the one or more free-form routes includes at least a segment which does not follow a pre-defined map segment in an existing navigation database used by a first user device (Vepsalainen: ¶ 029; a process for providing off-road routing support to a user, according to one embodiment. The process, in certain embodiments, uses a heuristic function as cost in a distance transform between a starting point and a destination point. A user can begin by entering or selecting previously stored user information such as user capabilities, user skills, user experience, user resources, and other relevant user data. The user then sets preference parameters 201 regarding the type of route the user requests, degrees or difficulty of traverse requested, as well as enter the destination point in a UE 101 navigation application 111.)
selecting, automatically, a first free-form route from the generated one or more free-form routes based, in part, on the micro-climate data of a first micro-climate region meeting a weather preference wherein the selected first free-form route includes at least one segment that goes through a portion of the first micro-climate region  (Vepsalainen: ¶ 030; a multi-cost mask 217 is defined using the preferences, ability mappings, and information sources 209. The multi-cost mask 217 defines a transition cost or an index to the cost for each kernel point [using data such as] satellite images 211, user and group preferences 213 from a database, maps 215, and other data captured by the data collection module 107.) (Vepsalainen: ¶ 031; A Euclidean Distance Transform (EDT) is a representation of the distance between two points in a Cartesian space. The AEDT uses a function searches for an optimal route by finding the distance to the estimated path. Thus, search visit edges that are close to the estimated path are used. Search efficiency is improved in case the optimal route is close to the estimated path. Additionally, the AEDT determines an optimized route using a heuristic function h(x) as cost and setting an additional penalty depending on the distance from the approximated route or path. The heuristic function can be a distance-plus-cost algorithm that is the sum of two functions, the path-cost function and an admissible heuristic estimate of the distance to the goal. The goal can be an estimated route) (Vepsalainen: ¶ 033; optimal routes [calculated by the EDT process] follow the minima of the distance transform. Multiple routes can be candidates that fulfill the conditions of a user.[Further t]hese requirements can also be weighted based on the user's preferences.) (Vepsalainen: ¶ 023; For example, if it is raining and a user is on foot without an umbrella, the module 107 can select routes between the start point and the destination point that utilize tunnels or other rain-shielding structures. Additionally, the route determination module 109 can optimize routes close to points of interest (POIs) by adding the POI to the determined path.) 
and outputting the selected first free-form route to a display system on the first user device (Vepsalainen: ¶ 033; The user is thus presented with the preferred or best route alternatives from the start point to the destination point. The user can also be presented with the costs associated with each route point and the overall cost. Pixels (or areas) on the route can be color coded, display assigned numerical cost value, or display an arrow to show the pixel's cost based on entry point. Because a pixel's cost can change based on entry location, the user can view a recommended direction 227 to enter a pixel at a selected location.) (Vepsalainen: ¶ 049; external devices coupled to bus 910, used primarily for interacting with humans, include a display device 914, such as a cathode ray tube (CRT) or a liquid crystal display (LCD), or plasma screen or printer for presenting text or images)
Regarding claim 2, as detailed above, Vepsalainen as modified by Gong as modified by Wung teach the invention as detailed with respect to claim 1. Gong further teaches:
wherein receiving data from one or more sensors comprises receiving data from one or more of a light sensor (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor. . . infrared sensor, ultrasonic sensor, or any other type of sensor described elsewhere herein) (Gong: ¶ 195; Examples of other factors may include climate, temperature, detected light level . . . detected heat signatures, or any other factor.)
an ultraviolet (UV) sensor (Gong: ¶ 134; Various examples of sensors may include, but are not limited to, location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras), proximity or range sensors (e.g., ultrasonic sensors, lidar, time-of-flight or depth cameras), inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs)), altitude sensors, attitude sensors (e.g., compasses) pressure sensors (e.g., barometers), audio sensors (e.g., microphones) or field sensors (e.g., magnetometers, electromagnetic sensors))
a camera (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor)
a heat sensor (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as . . . infrared sensor) (Gong: ¶ 195; Examples of other factors may include climate, temperature, detected light level . . . detected heat signatures, or any other factor.)
a laser sensor (Gong: ¶ 1099; Different types of sensors may sense different types of signals or signals from different sources. For example, the sensors can include inertial sensors, GPS sensors, proximity sensors (e.g., lidar), or vision/image sensors (e.g., a camera))
an ultrasonic sensor (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer, acoustic sensor, infrared sensor, ultrasonic sensor, or any other type of sensor described elsewhere herein)
an altimeter (Gong: ¶ 134; Various examples of sensors may include, but are not limited to, location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras), proximity or range sensors (e.g., ultrasonic sensors, lidar, time-of-flight or depth cameras), inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs)), altitude sensors, attitude sensors (e.g., compasses) pressure sensors (e.g., barometers), audio sensors (e.g., microphones) or field sensors (e.g., magnetometers, electromagnetic sensors))
a gyroscope (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer)
Vepsalainen further teaches:
a barometer, a humidity sensor (Vepsalainen: ¶ 030; The function can include parameters for terrain, environmental condition, hazardous conditions, temperature (current and predicted), wind speed and direction (current and predicted))
or a compass (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer)
wherein the one or more user preferences further include at least one of a terrain preference (Vepsalainen: ¶ 035; users can advantageously customize off-road navigation based on directional as well as scalar information. In this manner, activities performed by the user while traversing the path, such as rock climbing, can be used to customize the path. For example, this approach will allow a user to select a route that includes descending from a cliff rather than climbing it.) (Vepsalainen: Fig. 004; [showing intermediate points adjusted based on user preferences])
an ambient light preference (Gong: ¶ 195; Examples of other factors may include climate, temperature, detected light level, detected presence of individuals or machines, environmental complexity, physical traffic (e.g., land-bound traffic, pedestrian traffic, aerial vehicle traffic), wireless or network traffic, detected degree of noise, detected movements, detected heat signatures, or any other factor.)
a UV level preference (Gong: ¶ 761; Other examples of restrictions [that can be defined as controlling for route selection include] restriction of emissions (e.g., issuing within a specified electromagnetic spectrum which may include visible light, infrared, or ultraviolet, restriction of sounds or vibrations))
Regarding claim 3, as detailed above, Vepsalainen as modified by Gong as modified by Wung teach the invention as detailed with respect to claim 2. Vepsalainen further teaches:
wherein generating each of the one or more free-form routes includes identifying a plurality of intermediate points in the geographic area which comply with the at least one preference of the one or more user preferences and calculating a path from the first location to the second location that traverses the plurality of intermediate points (Vepsalainen: ¶ 030; a multi-cost mask 217 is defined using the preferences, ability mappings, and information sources 209. The multi-cost mask 217 defines a transition cost or an index to the cost for each kernel point [using data such as] satellite images 211, user and group preferences 213 from a database, maps 215, and other data captured by the data collection module 107.) (Vepsalainen: ¶ 031; A Euclidean Distance Transform (EDT) is a representation of the distance between two points in a Cartesian space. The AEDT uses a function searches for an optimal route by finding the distance to the estimated path. Thus, search visit edges that are close to the estimated path are used. Search efficiency is improved in case the optimal route is close to the estimated path. Additionally, the AEDT determines an optimized route using a heuristic function h(x) as cost and setting an additional penalty depending on the distance from the approximated route or path. The heuristic function can be a distance-plus-cost algorithm that is the sum of two functions, the path-cost function and an admissible heuristic estimate of the distance to the goal. The goal can be an estimated route) (Vepsalainen: ¶ 033; optimal routes [calculated by the EDT process] follow the minima of the distance transform. Multiple routes can be candidates that fulfill the conditions of a user.[Further t]hese requirements can also be weighted based on the user's preferences.) (Vepsalainen: Fig. 004; [showing intermediate points for multiple routes based on user preferences]) (Vepsalainen: ¶ 041; At step 709, the navigation services platform 103 calculates estimated routes to the destination point, including routes through points of interest on estimated routes to the target location or destination point. Alternative routes can then be displayed to a user and the user may choose to delete a point of interest from the itinerary, causing the navigation application to recalculate the current route.)
Regarding claim 4, as detailed above, Vepsalainen as modified by Gong as modified by Wung teach the invention as detailed with respect to claim 1. Vepsalainen further teaches:
further comprising: receiving location data of the first user device (Vepsalainen: ¶ 041; The mobile device 101 then determines its current position using known technologies such as GPS or other triangulation methods. The mobile device 101 then sends and a navigation services platform 103 at step 701 receives the target location of the mobile device 101)
and outputting navigation instructions based on the received location data and the selected first free-form route (Vepsalainen: ¶ 039; Alternative or optimal routes can then be displayed to a user.) (Vepsalainen: ¶ 021; system capable of providing navigation support to a user [and in some embodiments the] navigation services platform 103 can provide dynamic route calculations, map visualizations, and turn-by-turn navigation services to a UE 101 through the use of a data collection module 107 and a route determination module 109.)
Regarding claim 7, as detailed above, Vepsalainen as modified by Gong as modified by Wung teach the invention as detailed with respect to claim 1. Gong further teaches:
wherein receiving the data from the one or more sensors includes receiving data from at least one sensor in one or more other user devices communicatively coupled with the first user device via a short-range mesh network (Gong: ¶ 1041; The network may be wireless, wired, a mesh network, or a combination thereof)
Regarding claim 8, Vepsalainen teaches a:
A free-form route generation system comprising: (Vepsalainen: ¶ 003; a computer-readable medium carries one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform at least the following: receiving a starting point and a destination point to assist a user in navigating; and determining a path from the starting point to the destination point using a vector function that represents cost of each area along the path, wherein the cost is based on direction from where the corresponding area is entered by the user.)
a network interface; a display system; and a processor communicatively coupled with the network interface and the display system (Vepsalainen: ¶ 049; external devices coupled to bus 910, used primarily for interacting with humans, include a display device 914, such as a cathode ray tube (CRT) or a liquid crystal display (LCD), or plasma screen or printer for presenting text or images)
However, Vepsalainen does not explicitly teach:
wherein the processor is configured to: receive, via the network interface, data from one or more sensors distributed throughout a geographic area, wherein the data includes micro-climate data associated with a plurality of micro-climate regions of the geographic area; however, Gong does teach:
wherein the processor is configured to: receive, via the network interface, data from one or more sensors distributed throughout a geographic area, wherein the data includes micro-climate data associated with a plurality of micro-climate regions of the geographic area (Gong: ¶ 161; supervision module may utilize data collected by one or more sensors off-board the UAV) (Gong: ¶ 548; management system may be responsible for adjusting the predetermined flight course when conditions [change for reasons] including but not limited to climate [as reported by sensors]) (Gong: ¶ 195; Examples of other factors may include climate, temperature, detected light level . . . detected heat signatures, or any other factor.) (Gong: Fig. 035; [showing remote sensor  geographically distributed])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Vepsalainen with the teachings of Gong because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Vepsalainen and Gong’s base inventions are similar methods to calculate a free-form route considering a variety of environmental factors; however, Gong’s method has been improved by the use of a network of remote real-time sensors. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Gong’s known improvement to Vepsalainen’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. In particular, Vepsalainen simply would substitute real-time remote networked sensor data for data it currently acquires from databases and the cloud generally Further, such a combination would predictably create an expectation of advantage because it would allow a wider selection of sensor data.
Neither Vepsalainen nor Gong teach:
and wherein at least one sensor of the one or more sensors is configured to move throughout a ground of the geographic area and collect data at different locations; however, Wung does teach:
and wherein at least one sensor of the one or more sensors is configured to move throughout a ground of the geographic area and collect data at different locations (Wung: ¶¶ 023-024; the robot to which the solar cell is applied, the storage unit further stores the light quantity information for each GPS coordinates, characterized in that it further comprises an input unit for receiving the GPS coordinates and date information of the current location from the user. The light quantity information for each GPS coordinate is characterized by being a database of information on the general light quantity measured for each GPS coordinate on the basis of the year, month, and date.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Vepsalainen with the teachings of Wung because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Vepsalainen and Wung’s base methods are similar are similar methods to calculate a free-form route while considering a variety of environmental factors; however, Wung’s method has been improved by putting the sensor collecting data on a mobile device. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Wung’s known improvement to Vepsalainen using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allows collection of microclimate information over a wider area without the use of multiple sensors.
Vepsalainen further teaches:
receive one or more user preferences related to the geographic area (Vepsalainen: ¶ 031; navigation services platform 103 receives personalization data of the user stored in a database or sent from the mobile device. The personalization data can include the user's attributes, experience, equipment, and the like)
generate one or more free-form routes from a first location to a second location based on analysis of the received data with respect to one or more user preferences related to the geographic area such that each of the one or more free-form routes complies with at least one preference of the one or more user preferences (Vepsalainen: ¶ 031; A Euclidean Distance Transform (EDT) is a representation of the distance between two points in a Cartesian space. The AEDT uses a function searches for an optimal route by finding the distance to the estimated path. Thus, search visit edges that are close to the estimated path are used. Search efficiency is improved in case the optimal route is close to the estimated path. Additionally, the AEDT determines an optimized route using a heuristic function h(x) as cost and setting an additional penalty depending on the distance from the approximated route or path. The heuristic function can be a distance-plus-cost algorithm that is the sum of two functions, the path-cost function and an admissible heuristic estimate of the distance to the goal. The goal can be an estimated route) (Vepsalainen: ¶ 029; process, in certain embodiments, uses a heuristic function as cost in a distance transform between a starting point and a destination point. A user can begin by entering or selecting previously stored user information such as user capabilities, user skills, user experience, user resources, and other relevant user data. The user then sets preference parameters 201 regarding the type of route the user requests, degrees or difficulty of traverse requested, as well as enter the destination point in a UE 101 navigation application 111.) (Vepsalainen: ¶ 033; Additionally, route calculations can be repeated in order to take additional requirements into account. These requirements can also be weighted based on the user's preferences. At step 223, a user can be presented with the results of the identified routes. Also, a user can be presented with the option to look at each route based on user preferences. The user can set a selected level of difficulty 225 or a requested cost in the user's preferences.) (Vepsalainen: Fig. 004; [showing free-form routing])
wherein each of the one or more free- form routes includes at least a segment which does not follow a pre-defined map segment in an existing navigation database used by a first user device (Vepsalainen: ¶ 029; a process for providing off-road routing support to a user, according to one embodiment. The process, in certain embodiments, uses a heuristic function as cost in a distance transform between a starting point and a destination point. A user can begin by entering or selecting previously stored user information such as user capabilities, user skills, user experience, user resources, and other relevant user data. The user then sets preference parameters 201 regarding the type of route the user requests, degrees or difficulty of traverse requested, as well as enter the destination point in a UE 101 navigation application 111.)
select, automatically, a first free-form route from the generated one or more free-form routes based, in part, on the micro-climate data of a first micro-climate region meeting a weather preference, wherein the selected first free-form route includes at least one segment that goes through a portion of the first micro-climate region (Vepsalainen: ¶ 030; a multi-cost mask 217 is defined using the preferences, ability mappings, and information sources 209. The multi-cost mask 217 defines a transition cost or an index to the cost for each kernel point [using data such as] satellite images 211, user and group preferences 213 from a database, maps 215, and other data captured by the data collection module 107.) (Vepsalainen: ¶ 031; A Euclidean Distance Transform (EDT) is a representation of the distance between two points in a Cartesian space. The AEDT uses a function searches for an optimal route by finding the distance to the estimated path. Thus, search visit edges that are close to the estimated path are used. Search efficiency is improved in case the optimal route is close to the estimated path. Additionally, the AEDT determines an optimized route using a heuristic function h(x) as cost and setting an additional penalty depending on the distance from the approximated route or path. The heuristic function can be a distance-plus-cost algorithm that is the sum of two functions, the path-cost function and an admissible heuristic estimate of the distance to the goal. The goal can be an estimated route) (Vepsalainen: ¶ 033; optimal routes [calculated by the EDT process] follow the minima of the distance transform. Multiple routes can be candidates that fulfill the conditions of a user.[Further t]hese requirements can also be weighted based on the user's preferences.) (Vepsalainen: ¶ 023; For example, if it is raining and a user is on foot without an umbrella, the module 107 can select routes between the start point and the destination point that utilize tunnels or other rain-shielding structures. Additionally, the route determination module 109 can optimize routes close to points of interest (POIs) by adding the POI to the determined path.)
and output instructions to the display system to display the selected first free-form route. (Vepsalainen: ¶ 033; The user is thus presented with the preferred or best route alternatives from the start point to the destination point. The user can also be presented with the costs associated with each route point and the overall cost. Pixels (or areas) on the route can be color coded, display assigned numerical cost value, or display an arrow to show the pixel's cost based on entry point. Because a pixel's cost can change based on entry location, the user can view a recommended direction 227 to enter a pixel at a selected location.)
 (Vepsalainen: ¶ 049; external devices coupled to bus 910, used primarily for interacting with humans, include a display device 914, such as a cathode ray tube (CRT) or a liquid crystal display (LCD), or plasma screen or printer for presenting text or images)
Regarding claim 9, as detailed above, Vepsalainen as modified by Gong as modified by Wung teach the invention as detailed with respect to claim 8. Gong further teaches:
wherein the processor is configured to receive data from one or more of a light sensor (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor. . . infrared sensor, ultrasonic sensor, or any other type of sensor described elsewhere herein)
an ultraviolet (UV) sensor (Gong: ¶ 134; Various examples of sensors may include, but are not limited to, location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras))
a camera (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor)
a heat sensor (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as . . . infrared sensor) (Gong: ¶ 195; Examples of other factors may include climate, temperature, detected light level . . . detected heat signatures, or any other factor.)
a laser sensor (Gong: ¶ 1099; Different types of sensors may sense different types of signals or signals from different sources. For example, the sensors can include inertial sensors, GPS sensors, proximity sensors (e.g., lidar), or vision/image sensors (e.g., a camera))
an ultrasonic sensor (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer, acoustic sensor, infrared sensor, ultrasonic sensor, or any other type of sensor described elsewhere herein)
an altimeter (Gong: ¶ 134; Various examples of sensors may include, but are not limited to, location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras))
a gyroscope (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer)
Vepsalainen further teaches:
a barometer, a humidity sensor (Vepsalainen: ¶ 030; The function can include parameters for terrain, environmental condition, hazardous conditions, temperature (current and predicted), wind speed and direction (current and predicted))
or a compass (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer)
wherein the one or more user preferences further include at least one of a terrain preference (Vepsalainen: ¶ 035; users can advantageously customize off-road navigation based on directional as well as scalar information. In this manner, activities performed by the user while traversing the path, such as rock climbing, can be used to customize the path. For example, this approach will allow a user to select a route that includes descending from a cliff rather than climbing it.) (Vepsalainen: Fig. 004; [showing intermediate points adjusted based on user preferences])
an ambient light preference (Gong: ¶ 195; Examples of other factors may include climate, temperature, detected light level)
a UV level preference (Gong: ¶ 761; Other examples of restrictions [that can be defined as controlling for route selection include] restriction of emissions (e.g., issuing within a specified electromagnetic spectrum which may include visible light, infrared, or ultraviolet, restriction of sounds or vibrations))
Regarding claim 10, as detailed above, Vepsalainen as modified by Gong as modified by Wung teach the invention as detailed with respect to claim 9. Vepsalainen further teaches:
wherein the processor is configured to generate each of the one or more free-form routes by identifying a plurality of intermediate points in the geographic area which comply with the at least one preference of the one or more user preferences and by calculating a path from the first location to the second location that traverses the plurality of intermediate points(Vepsalainen: ¶ 030; a multi-cost mask 217 is defined using the preferences, ability mappings, and information sources 209. The multi-cost mask 217 defines a transition cost or an index to the cost for each kernel point [using data such as] satellite images 211, user and group preferences 213 from a database, maps 215, and other data captured by the data collection module 107.) (Vepsalainen: ¶ 031; A Euclidean Distance Transform (EDT) is a representation of the distance between two points in a Cartesian space. The AEDT uses a function searches for an optimal route by finding the distance to the estimated path. Thus, search visit edges that are close to the estimated path are used. Search efficiency is improved in case the optimal route is close to the estimated path. Additionally, the AEDT determines an optimized route using a heuristic function h(x) as cost and setting an additional penalty depending on the distance from the approximated route or path. The heuristic function can be a distance-plus-cost algorithm that is the sum of two functions, the path-cost function and an admissible heuristic estimate of the distance to the goal. The goal can be an estimated route) (Vepsalainen: Fig. 004; [showing intermediate points for multiple routes based on user preferences]) (Vepsalainen: ¶ 033; optimal routes [calculated by the EDT process] follow the minima of the distance transform. Multiple routes can be candidates that fulfill the conditions of a user.[Further t]hese requirements can also be weighted based on the user's preferences.) (Vepsalainen: Fig. 004; [showing intermediate points for multiple routes based on user preferences]) (Vepsalainen: ¶ 041; At step 709, the navigation services platform 103 calculates estimated routes to the destination point, including routes through points of interest on estimated routes to the target location or destination point. Alternative routes can then be displayed to a user and the user may choose to delete a point of interest from the itinerary, causing the navigation application to recalculate the current route.)
Regarding claim 11, as detailed above, Vepsalainen as modified by Gong as modified by Wung teach the invention as detailed with respect to claim 8. Gong further teaches:
wherein the system further comprises at least one of a Global Positioning System (GPS) receiver and an inertial measurement unit (IMU) each configured to provide location data for the system (Gong: ¶ 134; Various examples of sensors may include, but are not limited to, location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras), proximity or range sensors (e.g., ultrasonic sensors, lidar, time-of-flight or depth cameras), inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs)), altitude sensors, attitude sensors (e.g., compasses) pressure sensors (e.g., barometers), audio sensors (e.g., microphones) or field sensors (e.g., magnetometers, electromagnetic sensors))
wherein the processor is further configured to: receive location data of the system from at least one of the GPS receiver and the IMU and output navigation instructions based on the received location data and the selected first free-form route (Gong: ¶ 244; flight control unit may generate one or more signals that may control operation of the rotor assemblies [in response to] receive[d] data from one or more sensors. The data from the sensors may be used to generate the one or more flight control signals to the rotor assemblies. Examples of sensors may include, but are not limit to, GPS units, inertial sensors [and] geo-fencing device or information transmitted from a geo-fencing device. The data from the communication unit may be used to generate the one or more flight control signals to the rotor assemblies.)
Regarding claim 14, as detailed above, Vepsalainen as modified by Gong as modified by Wung teach the invention as detailed with respect to claim 8. Gong further teaches:
wherein the processor is configured to receive data from at least one sensor in one or more other user devices communicatively coupled with the network interface via a short-range mesh network (Gong: ¶ 1041; The network may be wireless, wired, a mesh network, or a combination thereof)
Regarding claim 15, Vepsalainen teaches a:
A computer program product comprising a computer readable storage medium having a computer readable program stored therein (Vepsalainen: ¶ 003; a computer-readable medium carries one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform at least the following: receiving a starting point and a destination point to assist a user in navigating; and determining a path from the starting point to the destination point using a vector function that represents cost of each area along the path, wherein the cost is based on direction from where the corresponding area is entered by the user.)
Vepsalainen does not explicitly teach:
wherein the computer readable program, when executed by a processor, causes the processor to: receive data from one or more sensors distributed throughout a geographic area wherein the data includes micro-climate data associated with a plurality of micro-climate regions of the geographic area; however, Gong does teach:
wherein the computer readable program, when executed by a processor, causes the processor to: receive data from one or more sensors distributed throughout a geographic area wherein the data includes micro-climate data associated with a plurality of micro-climate regions of the geographic area (Gong: ¶ 161; supervision module may utilize data collected by one or more sensors off-board the UAV) (Gong: ¶ 548; management system may be responsible for adjusting the predetermined flight course when conditions [change for reasons] including but not limited to climate [as reported by sensors]) (Gong: ¶ 195; Examples of other factors may include climate, temperature, detected light level . . . detected heat signatures, or any other factor.) (Gong: Fig. 035; [showing remote sensor  geographically distributed])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Vepsalainen with the teachings of Gong because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Vepsalainen and Gong’s base inventions are similar methods to calculate a free-form route considering a variety of environmental factors; however, Gong’s method has been improved by the use of a network of remote real-time sensors. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Gong’s known improvement to Vepsalainen’s using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. In particular, Vepsalainen simply would substitute real-time remote networked sensor data for data it currently acquires from databases and the cloud generally Further, such a combination would predictably create an expectation of advantage because it would allow a wider selection of sensor data.
Neither Vepsalainen nor Gong teach:
and wherein at least one sensor of the one or more sensors is configured to move throughout a ground of the geographic area and collect data at different locations; however, Wung does teach:
and wherein at least one sensor of the one or more sensors is configured to move throughout a ground of the geographic area and collect data at different locations (Wung: ¶¶ 023-024; the robot to which the solar cell is applied, the storage unit further stores the light quantity information for each GPS coordinates, characterized in that it further comprises an input unit for receiving the GPS coordinates and date information of the current location from the user. The light quantity information for each GPS coordinate is characterized by being a database of information on the general light quantity measured for each GPS coordinate on the basis of the year, month, and date.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Vepsalainen with the teachings of Wung because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Vepsalainen and Wung’s base methods are similar are similar methods to calculate a free-form route while considering a variety of environmental factors; however, Wung’s method has been improved by putting the sensor collecting data on a mobile device. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Wung’s known improvement to Vepsalainen using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allows collection of microclimate information over a wider area without the use of multiple sensors.
Vepsalainen further teaches:
receive one or more user preferences related to the geographic area (Vepsalainen: ¶ 031; navigation services platform 103 receives personalization data of the user stored in a database or sent from the mobile device. The personalization data can include the user's attributes, experience, equipment, and the like)
generate one or more free-form routes from a first location to a second location based on analysis of the received data with respect to one or more user preferences related to the geographic area such that each of the one or more free-form routes complies with at least one preference of the one or more user preferences (Vepsalainen: ¶ 029; process, in certain embodiments, uses a heuristic function as cost in a distance transform between a starting point and a destination point. A user can begin by entering or selecting previously stored user information such as user capabilities, user skills, user experience, user resources, and other relevant user data. The user then sets preference parameters 201 regarding the type of route the user requests, degrees or difficulty of traverse requested, as well as enter the destination point in a UE 101 navigation application 111.) (Vepsalainen: ¶ 031; A Euclidean Distance Transform (EDT) is a representation of the distance between two points in a Cartesian space. The AEDT uses a function searches for an optimal route by finding the distance to the estimated path. Thus, search visit edges that are close to the estimated path are used. Search efficiency is improved in case the optimal route is close to the estimated path. Additionally, the AEDT determines an optimized route using a heuristic function h(x) as cost and setting an additional penalty depending on the distance from the approximated route or path. The heuristic function can be a distance-plus-cost algorithm that is the sum of two functions, the path-cost function and an admissible heuristic estimate of the distance to the goal. The goal can be an estimated route) (Vepsalainen: ¶ 033; Additionally, route calculations can be repeated in order to take additional requirements into account. These requirements can also be weighted based on the user's preferences. At step 223, a user can be presented with the results of the identified routes. Also, a user can be presented with the option to look at each route based on user preferences. The user can set a selected level of difficulty 225 or a requested cost in the user's preferences.) (Vepsalainen: Fig. 004; [showing free-form routing])
wherein each of the one or more free- form routes includes at least a segment which does not follow a pre-defined map segment in an existing navigation database used by a first user device; (Vepsalainen: ¶ 029; a process for providing off-road routing support to a user, according to one embodiment. The process, in certain embodiments, uses a heuristic function as cost in a distance transform between a starting point and a destination point. A user can begin by entering or selecting previously stored user information such as user capabilities, user skills, user experience, user resources, and other relevant user data. The user then sets preference parameters 201 regarding the type of route the user requests, degrees or difficulty of traverse requested, as well as enter the destination point in a UE 101 navigation application 111.)
select, automatically, a first free-form route from the generated one or more free-form routes based, in part, on the micro-climate data of a first micro-climate region meeting a weather preference, wherein the selected first free-form route includes at least one segment that goes through a portion of the first micro-climate region (Vepsalainen: ¶ 030; a multi-cost mask 217 is defined using the preferences, ability mappings, and information sources 209. The multi-cost mask 217 defines a transition cost or an index to the cost for each kernel point [using data such as] satellite images 211, user and group preferences 213 from a database, maps 215, and other data captured by the data collection module 107.) (Vepsalainen: ¶ 031; A Euclidean Distance Transform (EDT) is a representation of the distance between two points in a Cartesian space. The AEDT uses a function searches for an optimal route by finding the distance to the estimated path. Thus, search visit edges that are close to the estimated path are used. Search efficiency is improved in case the optimal route is close to the estimated path. Additionally, the AEDT determines an optimized route using a heuristic function h(x) as cost and setting an additional penalty depending on the distance from the approximated route or path. The heuristic function can be a distance-plus-cost algorithm that is the sum of two functions, the path-cost function and an admissible heuristic estimate of the distance to the goal. The goal can be an estimated route) (Vepsalainen: ¶ 033; optimal routes [calculated by the EDT process] follow the minima of the distance transform. Multiple routes can be candidates that fulfill the conditions of a user.[Further t]hese requirements can also be weighted based on the user's preferences.) (Vepsalainen: ¶ 023; For example, if it is raining and a user is on foot without an umbrella, the module 107 can select routes between the start point and the destination point that utilize tunnels or other rain-shielding structures. Additionally, the route determination module 109 can optimize routes close to points of interest (POIs) by adding the POI to the determined path.)
and output instructions to a display system of the first user device to display Vepsalainen: ¶ 033; The user is thus presented with the preferred or best route alternatives from the start point to the destination point. The user can also be presented with the costs associated with each route point and the overall cost. Pixels (or areas) on the route can be color coded, display assigned numerical cost value, or display an arrow to show the pixel's cost based on entry point. Because a pixel's cost can change based on entry location, the user can view a recommended direction 227 to enter a pixel at a selected location.) (Vepsalainen: ¶ 049; external devices coupled to bus 910, used primarily for interacting with humans, include a display device 914, such as a cathode ray tube (CRT) or a liquid crystal display (LCD), or plasma screen or printer for presenting text or images)
Regarding claim 16, as detailed above, Vepsalainen as modified by Gong as modified by Wung teach the invention as detailed with respect to claim 15. Gong further teaches:
wherein the computer readable program is further configured to cause the processor to receive data from one or more of a light sensor (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor. . . infrared sensor, ultrasonic sensor, or any other type of sensor described elsewhere herein)
an ultraviolet (UV) sensor (Gong: ¶ 134; Various examples of sensors may include, but are not limited to, location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras), proximity or range sensors (e.g., ultrasonic sensors, lidar, time-of-flight or depth cameras), inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs)), altitude sensors, attitude sensors (e.g., compasses) pressure sensors (e.g., barometers), audio sensors (e.g., microphones) or field sensors (e.g., magnetometers, electromagnetic sensors))
a camera (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor)
a heat sensor (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as . . . infrared sensor) (Gong: ¶ 195; Examples of other factors may include climate, temperature, detected light level . . . detected heat signatures, or any other factor.)
a laser sensor (Gong: ¶ 1099; Different types of sensors may sense different types of signals or signals from different sources. For example, the sensors can include inertial sensors, GPS sensors, proximity sensors (e.g., lidar), or vision/image sensors (e.g., a camera))
an ultrasonic sensor (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer, acoustic sensor, infrared sensor, ultrasonic sensor, or any other type of sensor described elsewhere herein)
an altimeter (Gong: ¶ 134; Various examples of sensors may include, but are not limited to, location sensors (e.g., global positioning system (GPS) sensors, mobile device transmitters enabling location triangulation), vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras), proximity or range sensors (e.g., ultrasonic sensors, lidar, time-of-flight or depth cameras), inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs)), altitude sensors, attitude sensors (e.g., compasses) pressure sensors (e.g., barometers), audio sensors (e.g., microphones) or field sensors (e.g., magnetometers, electromagnetic sensors))
a gyroscope (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer)
Vepsalainen further teaches:
a barometer, a humidity sensor (Vepsalainen: ¶ 030; The function can include parameters for terrain, environmental condition, hazardous conditions, temperature (current and predicted), wind speed and direction (current and predicted))
or a compass (Gong: ¶ 708; geo-fencing device may include any type of sensor, such as a vision sensor, GPS sensor, IMU sensor, magnetometer)
wherein the one or more user preferences include at least one of a terrain preference (Vepsalainen: ¶ 035; users can advantageously customize off-road navigation based on directional as well as scalar information. In this manner, activities performed by the user while traversing the path, such as rock climbing, can be used to customize the path. For example, this approach will allow a user to select a route that includes descending from a cliff rather than climbing it.) (Vepsalainen: Fig. 004; [showing intermediate points adjusted based on user preferences])
an ambient light preference (Gong: ¶ 195; Examples of other factors may include climate, temperature, detected light level, detected presence of individuals or machines, environmental complexity, physical traffic (e.g., land-bound traffic, pedestrian traffic, aerial vehicle traffic), wireless or network traffic, detected degree of noise, detected movements, detected heat signatures, or any other factor.)
a UV level preference (Gong: ¶ 761; Other examples of restrictions [that can be defined as controlling for route selection include] restriction of emissions (e.g., issuing within a specified electromagnetic spectrum which may include visible light, infrared, or ultraviolet, restriction of sounds or vibrations))
Regarding claim 17, as detailed above, Vepsalainen as modified by Gong as modified by Wung teach the invention as detailed with respect to claim 16. Vepsalainen further teaches:
wherein the computer readable program is further configured to cause the processor to generate each of the one or more free-form routes by identifying a plurality of intermediate points in the geographic area which comply with the at least one preference of the one or more user preferences and by calculating a path from the first location to the second location that traverses the plurality of intermediate points (Vepsalainen: ¶ 030; a multi-cost mask 217 is defined using the preferences, ability mappings, and information sources 209. The multi-cost mask 217 defines a transition cost or an index to the cost for each kernel point [using data such as] satellite images 211, user and group preferences 213 from a database, maps 215, and other data captured by the data collection module 107.) (Vepsalainen: ¶ 031; A Euclidean Distance Transform (EDT) is a representation of the distance between two points in a Cartesian space. The AEDT uses a function searches for an optimal route by finding the distance to the estimated path. Thus, search visit edges that are close to the estimated path are used. Search efficiency is improved in case the optimal route is close to the estimated path. Additionally, the AEDT determines an optimized route using a heuristic function h(x) as cost and setting an additional penalty depending on the distance from the approximated route or path. The heuristic function can be a distance-plus-cost algorithm that is the sum of two functions, the path-cost function and an admissible heuristic estimate of the distance to the goal. The goal can be an estimated route) (Vepsalainen: ¶ 033; optimal routes [calculated by the EDT process] follow the minima of the distance transform. Multiple routes can be candidates that fulfill the conditions of a user.[Further t]hese requirements can also be weighted based on the user's preferences.) (Vepsalainen: Fig. 004; [showing intermediate points for multiple routes based on user preferences]) (Vepsalainen: ¶ 041; At step 709, the navigation services platform 103 calculates estimated routes to the destination point, including routes through points of interest on estimated routes to the target location or destination point. Alternative routes can then be displayed to a user and the user may choose to delete a point of interest from the itinerary, causing the navigation application to recalculate the current route.)
Regarding claim 18, as detailed above, Vepsalainen as modified by Gong as modified by Wung teach the invention as detailed with respect to claim 15. Vepsalainen further teaches:
wherein the computer readable program is further configured to cause the processor to: receive location data of the first user device (Vepsalainen: ¶ 041; The mobile device 101 then determines its current position using known technologies such as GPS or other triangulation methods. The mobile device 101 then sends and a navigation services platform 103 at step 701 receives the target location of the mobile device 101)
and output navigation instructions based on the received location data and the selected first free-form route (Vepsalainen: ¶ 021; system capable of providing navigation support to a user [and in some embodiments the] navigation services platform 103 can provide dynamic route calculations, map visualizations, and turn-by-turn navigation services to a UE 101 through the use of a data collection module 107 and a route determination module 109.)
Regarding claim 20, as detailed above, Vepsalainen as modified by Gong as modified by Wung teach the invention as detailed with respect to claim 15. Gong further teaches:
wherein the computer readable program is further configured to cause the processor to receive data from at least one sensor in one or more other user devices communicatively coupled with the first user device via a short-range mesh network (Gong: ¶ 1041; The network may be wireless, wired, a mesh network, or a combination thereof)
Regarding claim 22, as detailed above, Vepsalainen as modified by Gong as modified by Wung teach the invention as detailed with respect to claim 1. Gong further teaches:
wherein one or more micro- climate regions of the plurality of micro-climate regions are excluded from the generated one or more free-from routes based on the micro-climate data associated with the one or more micro- climate regions not meeting the weather preference (Gong: ¶ 213; more restrictions may be provided if an environmental climate has extreme temperatures, is windy, includes precipitation, or a potential for lightning than if the environmental climate has more moderate temperatures, has less wind, does not have precipitation, or little or no potential for lightning.)
Regarding claim 23, as detailed above, Vepsalainen as modified by Gong as modified by Wung teach the invention as detailed with respect to claim 22. Gong further teaches:
wherein the micro-climate data of the first micro-climate region indicates sunny conditions, and wherein the micro-climate data associated with a second micro-climate region excluded from the generated one or more free- form routs indicates rainy conditions (Gong: ¶ 213; more restrictions may be provided if an environmental climate has [] includes precipitation, or a potential for lightning than if the environmental climate has more moderate temperatures, has less wind, does not have precipitate on, or little or no potential for lightning.)
Regarding claim 24, as detailed above, Vepsalainen as modified by Gong as modified by Wung teach the invention as detailed with respect to claim 1. Wung further teaches:
wherein the at least one sensor of the one or more sensors is an unmanned ground vehicle (Wung: ¶¶ 023-024; the robot to which the solar cell is applied, the storage unit further stores the light quantity information for each GPS coordinates, characterized in that it further comprises an input unit for receiving the GPS coordinates and date information of the current location from the user. The light quantity information for each GPS coordinate is characterized by being a database of information on the general light quantity measured for each GPS coordinate on the basis of the year, month, and date.)
Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Vepsalainen  in view of Gong in view of Wung (KR 20090121063 A) in view of Aikin (US 20180283895 A1) . As regards the individual claims:
Regarding claim 21, as detailed above, Vepsalainen as modified by Gong as modified by Wung teach the invention as detailed with respect to claim 1. Gong further teaches:
wherein the one or more sensors are a plurality of other user devices, wherein at least one other user device of the plurality of user devices is located in each micro-climate region of the plurality of micro-climate regions. (Gong: ¶ 161; supervision module may utilize data collected by one or more sensors off-board the UAV) (Gong: ¶ 548; management system may be responsible for adjusting the predetermined flight course when conditions of the present airspace and/or other airspaces [change for example conditions] including but not limited to climate [as measured by the remote sensors]) (Gong: Fig. 035; [showing remote sensor geographically distributed])
Previously applied art does not explicitly teach:
and wherein each of the plurality of other user devices is carried by at least one other user of a plurality of other users; however, Aikin does teach:
and wherein each of the plurality of other user devices is carried by at least one other user of a plurality of other users  (Aikin: ¶ 017; The [environmental] information aggregated at the navigation server or other device may be collected and provided by any number of vehicles or other data collectors. Other data collector examples include mobile computing devices, such as mobile phone and tablets, or other computing devices configured to perform any of the operations described herein.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Vepsalainen with the teachings of Aikin because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Vepsalainen and Aikin’s base methods are similar are similar methods to calculate a route while considering environmental factors and user preferences; however, Aikin’s method has been improved by including the sensor collecting device on a mobile device that can be carried by the user. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Aikin’s known improvement to Vepsalainen using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it allows collection of microclimate in the immediate vicinity of users.
Regarding claim 25, as detailed above, Vepsalainen as modified by Gong as modified by Wung teach the invention as detailed with respect to claim 21. Previously applied art does not explicitly teach:
wherein at least a portion of the data includes crowdsourced data collected from the plurality of other user devices; however, Aikin does teach:
wherein at least a portion of the data includes crowdsourced data collected from the plurality of other user devices (Aikin: ¶ 016; the aggregated, crowd-sourced road, environmental, and other information may be available to a navigation device for reference by the device to understand the condition and any potential hazards of a navigation accessible route. For example, a navigation device may request or otherwise receive the route information stored in the navigation server or may calculate a route using locally stored information.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Vepsalainen with the teachings of Aikin because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Vepsalainen and Aikin’s base methods are similar are similar methods to calculate a route while considering environmental factors and user preferences; however, Aikin’s method has been improved by crowd-sourcing the sensor collecting devices. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Aikin’s known improvement to Vepsalainen using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because doing so would generate significantly more data.
Response to Arguments
Applicant's remarks filed September 29, 2022 have been fully considered.
Applicant’s arguments with respect to the amended claims 1, 8, 15, and 21 with respect to “at least one sensor of the one or more sensors is configured to move throughout a ground of the geographic area and collect data at different locations” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular Wung (KR 20090121063 A), which teaches a robotic lawnmower that uses a light-intensity sensor to collect microclimate data later used to free-route to locations associated with the most efficiently charge.
Similarly Applicant’s arguments with respect to the amended claims 1, 8, 15, and 21 with respect to crowd-sourcing and hand-carried sensor data have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Anderson et al. (US 20190113936 A1) (hereinafter Anderson) which discloses a work machine which uses an airborne sensors within a worksite to output details about the worksite areas and prioritize and generate routes for the worksites.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached M-F 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         




/MACEEH ANWARI/Primary Examiner, Art Unit 3663